Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose               Dec 12 2014, 9:03 am
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

DERICK W. STEELE                                 GREGORY F. ZOELLER
Kokomo, Indiana                                  Attorney General of Indiana

                                                 MONIKA PREKOPA TALBOT
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JERRY HORTON,                                    )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )    No. 34A02-1405-CR-375
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                     APPEAL FROM THE HOWARD SUPERIOR COURT
                         The Honorable George A. Hopkins, Judge
                             Cause No. 34D04-1012-FC-174


                                      December 12, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                     Case Summary

       Jerry Horton appeals the sentence imposed following the revocation of his

probation. We dismiss.

                                          Issue

       Horton raises one issue, which we restate as whether the trial court properly

revoked his probation after it declined his request for good time credit for time served on

in-home detention.

                                          Facts

       In December 2010, Horton was charged with Class C felony intimidation, Class D

felony criminal recklessness, Class D felony pointing a firearm, Class D felony

possession of marijuana, and Class B misdemeanor visiting a common nuisance. In

March 2011, Horton agreed to plead guilty to Class D felony criminal recklessness and

Class A misdemeanor possession of marijuana, and the remaining charges were

dismissed. On the criminal recklessness charge, the plea agreement called for Horton to

be sentenced to three years, with two years suspended to in-home detention and one year

suspended to probation. On the marijuana charge, the plea agreement called for a one-

year sentence suspended to supervised probation.           The sentences were to run

concurrently. On April 11, 2011, the trial court sentenced Horton in accordance with the

terms of the plea agreement.

       On February 8, 2013, Horton was released from in-home detention and directed to

report to probation upon his release. Horton did not report to probation until August 23,

2013, and was told to report back for a scheduled check on August 28, 2013. Horton

                                            2
failed to report for the scheduled check, and a petition to revoke his probation was filed.

Pursuant to an agreement, Horton admitted to the violation and his probation was

extended by the portion it had been tolled from September 9, 2013 to October 17, 2013.

       On November 19, 2013, Horton again failed to report to probation as ordered, and

another petition to revoke his probation was filed. On March 28, 2014, Horton admitted

to the allegation. On May 16, 2014, the trial court revoked Horton’s probation and

ordered him to serve the balance of his suspended sentence. On June 5, 2014, the trial

court issued an amended sentencing order ordering him to serve the balance of his one-

year suspended sentence and awarding him credit for twenty-nine days actually served

and credit for an in-home detention overage of sixteen days. Horton now appeals.

                                          Analysis

       On appeal, Horton argues that he was wrongly denied good time credit for the 685

days he served on in-home detention from 2011 to 2013. Horton contends that, when the

petition to revoke his probation was filed, he had already served 1,418 days of a 1,095

sentence. He argues that he should be immediately released and that his sentence on the

probation revocation should be vacated.

       The State responds by arguing that the issue is moot because Horton has already

served the sentence.

              “[W]here the principal questions at issue cease to be of real
              controversy between the parties, the errors assigned become
              moot questions and this court will not retain jurisdiction to
              decide them. Stated differently, when we are unable to
              provide effective relief upon an issue, the issue is deemed
              moot, and we will not reverse the trial court’s determination
              where absolutely no change in the status quo will result.”

                                             3
Bell v. State, 1 N.E.3d 190, 192 (Ind. Ct. App. 2013) (quoting Jones v. State, 847 N.E.2d
190, 200 (Ind. Ct. App. 2006) (citations and quotations omitted), trans. denied).

       According to the State, the trial court reduced Horton’s one-year sentence by

twenty-nine days for time served, twenty-nine days for credit time, and sixteen days for

the in-home detention overage, a total of seventy-four days. Horton’s remaining sentence

was 291 days. When taking into account his Class I credit time status, Horton was

required to serve 145 days beginning on May 16, 2014. Thus, by the State’s calculation,

Horton was released on October 8, 2014. Because Horton has not filed a reply brief

responding to this argument, we have no reason to believe that the State’s calculation is

incorrect or that Horton has not served the balance of his sentence.         As such, his

challenge to the sentence imposed following the revocation of his probation is moot, and

we dismiss his appeal.

                                       Conclusion

       Because Horton has served his sentence, his challenge to the sentence imposed

upon the revocation of his probation is moot. We dismiss.

       Dismissed.

MAY, J., and PYLE, J., concur.




                                             4